DETAILED ACTION
This Action is responsive to the Amendment filed on 12/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “a top side of the housing body is provided with a trench” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “an identifying feature is introduced into the metal layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination 
Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer,” “a top side of the housing body is provided with a trench,” and “an identifying feature is introduced into the metal layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “a non-metallic coating” and Claim 10, which depends from Claim 1, recites “a third section which is transverse or perpendicular to the emission side.” Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The scope of that claimed invention that includes “a top side of the housing body [that] is provided with a trench” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
Claim 11 is similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement due to the claim’s dependency to Claim 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites that the “top side of the housing body is provided with a trench.” However, Claim 9 recites that the “top side of the housing body is flat.” It is unclear how the top side of the housing can be both flat and have a trench. 

Allowable Subject Matter
Claims 1-4, 6-8, and 14-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        12/27/2021